Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restrictions and Status of Claims
Applicant’s election with traverse of the invention of Group I (Claims 1-10), drawn to a composition for controlling pests, for examination on the merits in the reply filed 06/30/2022, is acknowledged by the Examiner.
Applicant also provided election of one pesticide, endothall, and one metal, copper, with traverse, for examination on the merits. 
Applicant has withdrawn Claims 19 and 20. Applicant amended original independent Claim 11 to now depend from Claim 1, requiring the composition of Claim 1. The restriction requirement as set forth in the Office action mailed on 05/13/2022 is withdrawn.  Claim 11 and all claims depending from it are  rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is found allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
While the restriction requirement is withdrawn, the election of species requirement is maintained.
Applicant traverses the requirements for species election, stating that the specification makes it clear that the pesticides are all carboxyl group containing herbicides, which exhibit common properties regardless of the molecule to which it is attached because the user can reliably predict that any carboxylic acid or carboxylate containing compound will exhibit solubility trends that are dependent upon the identity of the paired metal containing compound. Applicant argues that the compounds do not possess different chemical properties and are not structurally divergent. Applicant also argues that it is disclosed that the metal used in the invention must have a valency of +2 or higher, which is a common feature allowing all metals to be used in combination with the carboxylic acid herbicides.
The traversal appears to be on the ground(s) that the species of compounds do not place an undue burden on the Examiner because of the commonality of the valency in the metal and the carboxyl group in the carboxyl-containing species.  This is not found persuasive.  For instance, just because the pesticide species contain carboxyl means that they all have the same mechanism of action or have similar structures.  Take for example: 

    PNG
    media_image1.png
    252
    281
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    145
    348
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    155
    326
    media_image3.png
    Greyscale

Figure 1. Endothall  	      Figure 2. Glyphosate	         		Figure 3. Acifluorfen	

It is improper to assign that the carboxylic group is the only group that matters in the mode of operation of the above herbicides. The carboxylic group does not determine all the properties of the molecule.  The compounds have different substituents, three dimensional structures, polarities, and even molecular weight. 
The search for each of the species is not co-extensive particularly with regard to the literature search.  Burden consists not only of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group. 
The claims circumscribe a breadth of compounds that are structurally and/or chemical distinct and/or dissimilar from one another such that the search would be burdensome. Applicant fails to specifically address these reasons to demonstrate the impropriety of the required species election. In the absence of such reasons, the Examiner defers to the reasons already of record and maintains that the requirement for restriction and election is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 8, and 19-20 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter and non-elected species. The claims corresponding to the elected subject matter and species are Claims 1-5, 7, and 9-18, and are herein acted on the merits.
Priority
This application, 16942422, filed 07/29/2020 claims priority from provisional Application 62879812, filed 07/29/2019 claims priority from provisional Application 62905040, filed 09/24/2019.
Information Disclosure Statement
The two information disclosure statements both submitted on 01/22/2021 were filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Objections
Claims 1-5,7 and 9-18 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 5 and 17 are objected to because of the following informalities: Both claims recites “2,4D” and “2,-methyl-chlorophenoxyacetic acid”.  There should be a dash between 4 and D to recite “2,4-D”.  There should be no comma after 2 and the - methyl-chlorophenoxyacetic acid, to recite “2-methyl-chlorophenoxyacetic acid” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected for indefiniteness because the claim is drawn to a process with an intended use of the composition of Claim 1, i.e. “for exposing a nuisance species to a pesticide” composition, however, it does not recite active steps for the process of using the composition in this manner.  Instead, the claim recites a process of making the composition of Claim 1.  As such, the claim has disagreement because the process of making does not have anything to do with process of using the composition.  For compact prosecution, the Examiner will interpret the Claim as being drawn to a process of using the composition by exposing pests such as weeds to the composition of Claim 1.  All claims depending from Claim 11 are also rejected. 
Claims 13-15 recite the limitation "the composition of Claim 12 (or 13 or 14)". There is insufficient antecedent basis for this limitation in the claim. Claim 12 is drawn to a process, and the composition described in Claim 11, which depend from Claim 1, has already been recited to contain the same limitations of pesticide containing carboxyl, which is carboxylic acid, which is deprotonated. Therefore, if the composition cited in these claims are the same composition as Claim 1, then these claims would still be indefinite because of redundancy. As such, it is unclear what composition is being referred to in these claims. The claims are indefinite and rejected.  
	Claim 18 is rejected for a lack of an active step. The claim recites “wherein the metal is selected”.  However, this is not an active step. Additionally, the recitation of “according to an aquatic system” is problematic.  It is unclear whether the Applicant mean that the release rate is adjusted for an aquatic system, i.e. to be compatible for use in an aquatic system, or if aquatic system condition is being used as a guide for adjusting the release rate. As such, the metes and bounds of the claim is unclear and the claims is rejected.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites the phrase “for exposing a nuisance species to a pesticide”. This claim is  directed to encompass “nuisance species”, which only correspond in some undefined way to specifically instantly disclosed organisms.  The specification recites “Target pests can include insects, plant pathogens, weeds, invasive species, molluscs, birds, mammals, fish, nematodes (roundworms), and microbes that destroy property, cause nuisance, or spread disease, or are disease vectors” (p. 1, Background, 3rd paragraph). However, “nuisance species” in the claim does not meet the written description provision of 35 USC § 112, first paragraph, because the term encompass a myriad of possibilities including humans, crustaceans, etc.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

The skilled artisan cannot envision the species encompassed by “nuisance species” exposed to the composition.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for using it.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, the full breadth of the claim(s) does not meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

	
Claim interpretation
	Per the definition in the instant disclosure, pesticides are substances that are meant to control pests, including weeds. A pest is any animal or plant unwanted and/or detrimental to humans or human concerns. The term pesticide encompasses herbicide and insecticide. See Specification, p. 1, Background, 2nd and 3rd paragraphs. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-14, and 16-17,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennington et al. (J. Aquat. Plant Manage., 2001, cited in the IDS), hereinafter Pennington.
	Pennington evaluated the efficacy of the dipotassium salt of endothall in combination with copper, diquat, or the mono(N,N-dimethylalkalamine) salt against Hydrilla verticillata by simulated dissipation to determine if equal or improved hydrilla control could be obtained by combining products and using them in low concentrations. The dipotassium salt of endothall combined with copper or diquat provided >99% control even at the lowest rate of endothall, which could provide benefit of using reduced herbicide amount and increase selectivity (Abstract). 
Thus, Pennington anticipates Claims 1-3, 5, 7, 9-14, and 16-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicants Claim
Applicant claims a composition for controlling pests, comprising: a pesticide combined with a metal having a valency of +2 or higher; wherein the pesticide contains a carboxyl, which is a carboxylic acid, and is deprotonated; the elected pesticide is endothall, and the elected metal is Cu; the composition controls the release rate of the pesticide.
Applicant also claims the method of using the composition for controlling pests.

Claims 1-5, 7, and 9-18, are rejected under 35 U.S.C. 103 as being unpatentable over Pennington as applies to the rejection of Claims 1 and 11 above, and in view of Sahn et al. (Journal of Applied Polymer Science, Vol. 102, 4245–4253 (2006)), hereinafter Sahn, and Olejnik et al. (International Journal of Environmental Science and Technology (2019) 16:5623–5634, published online Dec 2018), hereinafter Olejnik.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pennington have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Pennington teaches potassium salt of endothall, which makes it obvious that the endothall carboxylic acid is deprotonated.  In the event that Applicant deems Pennington does not expressly teach that the carboxylic acid is deprotonated, the secondary arts assist in rendering the feature obvious.  
Pennington does not expressly teach wherein the metal is selected to adjust the release rate according to an aquatic system thereby limiting impact on aquatic system and maximizing pest control efficiency while lowering environmental impact.
	Sahn is in the related field of endeavor and teaches a controlled release system produced by encapsulating the pesticide carbaryl (Carb) in the alginate beads for reducing environmental impact. The bead formulations comprise sodium alginate (NaAlg) as a polymer, CuCl2, BaCl2
as a crosslinking agent, and HCl as a linking agent. The effects of cross linker, its concentration, type, and carbaryl/sodium alginate (Carb/NaAlg) ratio on Carb release. At 20 days, the Carb release from alginic acid beads was higher than that of copper alginate (Cu-Alg) and barium alginate (Ba-Alg) beads (Abstract). 
Sahn describes how the fate of pesticides have caused great environmental concern, as well as the applied high dose and repeated application for efficiency (Introduction, L. Col.,  2nd and 3rd paragraph).  Sahn relays that controlled release formulation would maintain effective level with minimized degradation (p. 4245, R. Col., 2nd paragraph).
Sahn teaches the preparation of the beads and insecticide release studies.  Sahn teaches the mechanism of bonding of copper, barium, and hydrogen cations to alginate anions, describing how copper and barium are divalent and illustrates their planer 2D in Figure 2, which causes crosslinking through the bead (p. 4249, L. Col.). Sahn explains that when the crosslinking agent concentration increases number of bounded carboxyl groups, hence degree of crosslinking, rigidity of the polymer increases, consequently, carb release from the beads decreases. Similar re (p. 4250, entire L. Col.).  Carb release from beads crosslinked with BaCl2 is lower than that of cross linked with CuCl2 even though they operate in a similar mechanism. The difference in rate arises from the space between the alginate chains where the bigger barium ions fill larger spaces thereby leading to slower release; a similar study was conducted for Al3+, Ca2+, and Ba2+ (p. 4250, R. Col.). 
As such, Sahn renders Claim 18 obvious.
Regarding Claims 4 and 15, Olejnik is in the same field of endeavor and also teaches the controlled release of herbicides from beads.  Olejnik teaches functionalized polystyrene beads, QuadraPure™, as reservoir, releasing 2,4-dichlorophenoxyacetic acid (2,4-D) and 2-methyl-4-chlorophenoxyacetic acid (MCPA). Olejnik contemplates that QuadraPure™ scavengers form stable complexes with copper and nickel ions, limiting pesticide release, and that the metal ions form complexes with the organic groups of QuadraPure™ materials (Abstract).
Olejnik teaches that herbicides in the form of ammonium salts containing herbicidal anions exhibited higher biological activity and better efficacy than the other pesticide salts ((p. 5625, L. Col., 1st paragraph). 2,4-D or MCPA in ethanol is mixed with QuadraPure™ and similar procedure was used to obtain Cu(2,4-D anion)-2, Ni(2,4-D anion)2, R4N(2,4-D anion), Cu(MCPA anion)2, Ni(MCPA anion)2, and R4N(MCPA anion) (p. 5625, R. Col., 3rd paragraph), and their release profiles shown in Fig. 5. Olejnik teaches that the formation of stable complexes between QuadraPure™ and metal ions (copper or nickel) inhibited the release of pesticides, and teaches that the herbicide salts were completely dissociated, with the metal ions contributing to the efficacy of the herbicides (p. 5632, L. Col.). The Examiner interprets this to mean that the carboxylic acid is deprotonated rendering Claims 4 and 15 obvious.  
Regarding the release rate of the herbicide, Olejnik noted the importance of hydrogen bonding between QuadrapureTM and the carboxylic acid group of the herbicide as well as the van der Waals forces contributing to intermolecular bonding between the herbicide and QuadraPure™ material (entire p. 5629). 
Olejnik discusses how the polystyrene bead of QuadraPure™ forms stable complexes with different ions including Co, Cu, Zn, etc. and how its imino diacetate group is able to form particularly with, Co, Cu, Fe, Ga, Ni, Zn etc. (p. 5630, R. Col., last paragraph). Col, last paragraph). Olejnik comprehends that the release profiles varies depending on the type of cation applied (p. 5632, L. Col.); Copper and nickel herbicide salts containing metal ions were strongly complexed with scavengers; therefore, only 1-7% of pesticides were released to the receptor fluid (Figs. 5a, b, 6a, b).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sahn and Olejnik with that of Pennington and choose copper depending on the desired rate of release of herbicide. One would choose copper to chelate the endothall per the teachings of Pennington in a formulation comprising alginate polymer, noting that encapsulating pesticides and herbicides reduces  environmental impact and copper crosslinks the beads that would maintain effective level of the herbicide with minimized degradation with the complexation of the bead and copper and the dissociated herbicide interacting stably, and controlling the release of the herbicide.
Conclusion
No claims are allowed.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Skogerboe, John G., et al. "Combining endothall with other herbicides for improved control of Hydrilla-a field demonstration." (2004). This art is similar to Pennington in describing potassium salt of endothall being effective in controlling hydrilla and is combined with chelated copper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/ERIN E HIRT/Primary Examiner, Art Unit 1616